IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-45,547-04


EX PARTE RICHARD BERNARD STEPP, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 87-10-13,611-CR-A IN THE 82ND DISTRICT COURT
FROM ROBERTSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated assault of a peace officer and sentenced to six years' imprisonment. 
	Applicant alleges that his plea was involuntary and his trial counsel was ineffective. The trial
court made findings of fact and conclusions of law addressing the ineffective assistance of counsel
claim and recommended that relief be denied .
	Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we find that Applicant's claims are without merit.
Therefore, we deny relief on all claims. 

Filed: June 9, 2010
Do not publish